Citation Nr: 0506043	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  01-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
prostatitis.

2.  Entitlement to an increased rating for service-connected 
bilateral tinea pedis, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to March 
1956.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

In October 2000, the veteran raised the issues of cold 
exposure to the feet, and of a testicle disorder.  In June 
2001, the veteran again raised the issue of a testicle 
disorder, as well as a right eye condition.  In August 2001, 
the veteran claimed benign prostatic hypertrophy, to include 
as secondary to a service-connected disorder.  At the 
veteran's January 2005 videoconference hearing before the 
Board, the veteran also raised the issues of a respiratory 
disorder and of a skin disorder of the hands.  These issues 
have not been developed for appellate review, and are 
therefore referred to the RO for appropriate disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board remands this 
case to ensure that there is compliance with the notice and 
duty to assist provisions contained in the regulations 
implementing this law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

The RO sent the veteran notice in January 2001 stating that 
VA would "make reasonable efforts to help you obtain records 
relevant to your claim, and to notify you when we are 
unsuccessful in obtaining these records," and that it was 
the veteran who is "ultimately responsible for giving us the 
information or evidence to support" the claim.  However, the 
letter did not specify any other elements of notice to the 
veteran, such as the type of evidence necessary to 
substantiate his claims for increased ratings for his 
service-connected disabilities, and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, 16 Vet. App. 183.  As the RO has 
not fulfilled its obligations under the implementing 
regulations, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a 
remand is required in this case.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).

The veteran asserts that manifestations of his service-
connected prostatitis and bilateral tinea pedis warrant 
disability ratings greater than those currently assigned.  At 
the veteran's January 2005 videoconference hearing, the 
veteran testified in detail that the aforementioned service-
connected conditions had increased in severity since the June 
2000 VA examination.  The veteran also testified that he had 
been seeking treatment from a private physician for 
approximately 20 years, until 1998.  The veteran testified 
that he began seeking treatment exclusively through the VA in 
1998.

Accordingly, private medical records from September 1995, the 
date of the veteran's previous rating decision, to 1998 
should be obtained and associated with the claims file.  
Additionally, the most recent VA medical records associated 
with the claims file are dated from August 1999 to May 2001.  
VA treatment records from 1998 to August 1999, and from May 
2001 to the present should also be obtained and associated 
with the claims file.

Accordingly, these issues are remanded for the following 
actions: 

1.  The RO must comply with all 
notification and development action 
required by the VCAA with regard to the 
claims of entitlement to increased ratings 
for service-connected disorders on appeal.  
Thorough and appropriate notice regarding 
notification and assistance for the claims 
of entitlement to increased rating for the 
veteran's service-connected disabilities 
must be provided to the veteran.  In 
particular, the veteran must be informed 
of what specific evidence is still needed 
to substantiate each of his claims; which 
portion, if any, he is responsible for 
providing; and which portion, if any, VA 
will attempt to obtain on his behalf.  

2.  The veteran must be requested to 
identify all sources of treatment for his 
prostatitis and bilateral tinea pedis, to 
specifically include private treatment 
from September 1995 to 1998, and VA 
treatment from 1998 to August 1999, and 
from May 2001 to the present, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the treatment 
records from all sources he identifies, 
not currently of record, should then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records should be fully documented and, 
for VA records, the VA facility should 
provide a negative response if records are 
not available.

3.  If, after making reasonable efforts to 
obtain private and Federal records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must 
then be given an opportunity to respond.  

4.  When the above development has been 
completed, the veteran must then be 
afforded an appropriate VA examinations to 
determine the severity of his 
service-connected prostatitis and 
bilateral tinea pedis.  The veteran's VA 
claims file must be made available to and 
be reviewed by the examiner.  The examiner 
must describe all symptomatology due to 
the veteran's service-connected 
prostatitis and bilateral tinea pedis.  If 
possible, any nonservice-connected 
symptomatology should be distinguished 
from symptomatology due to prostatitis and 
bilateral tinea pedis.

Regarding the prostatitis, the examiner 
must ascertain whether the veteran's 
prostatitis has required long-term drug 
therapy, any hospitalizations and, if so, 
their frequency, intermittent or 
continuous intensive management, recurrent 
infections, required drainage, voiding 
dysfunction, such as urine leakage 
requiring absorbent materials, and the 
frequency with which such materials must 
be changed.

Regarding the tinea pedis, the examiner 
must ascertain whether the veteran's tinea 
pedis has included exfoliation, exudation, 
and/or itching, and to what degree, 
whether the affected area (or areas) is 
(are) exposed, whether there are lesions, 
marked disfigurement, crusting, whether 
there is ulceration, systemic or nervous 
manifestations, and whether the condition 
is "exceptionally repugnant."  The 
examiner must also ascertain what 
percentage of the veteran's body is 
affected by the condition, what types of 
therapy have been utilized, and for what 
duration of time.

A complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared should be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  The RO should then review the 
examination report to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO should 
readjudicate the veteran's claims on 
appeal, taking into consideration any and 
all evidence that has been added to the 
record, to include the new rating 
criteria, since its last adjudicative 
action.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, to 
include the revised criteria under the 
Rating Schedule for his service-connected 
skin disorder, and given an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 74 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


